                        United Document
        Case 6:10-cv-00034-RP           226 Filed 11/05/19 Page 1 of 2
                                States Courthouse


To Whom It May Concern,
                                       W1O.cYô3L/
My name is Richard L.Tabler,#999523.I am an Inmate on Texas Death
Row.I'm seeking anyones assistance in contacting my lawyers,please.
For the last 7 weeks I have not been allowed to have any contact
with my c.ounsel.I'm not given any reason for this other than
silence.However,I'm able to get mail to a court but not my lawyers
nor am I recieving anything in-coming mail from my lawyers.Would
someone please contact the below lawyers and let them know what
is going on? I am also sending out this same letter for
                                                        help
to:United States Supreme Court,United States Courthouse of Philadelphia,
United States Courthouse of Denver,United States Courthouse of
Texas;and my trial Court of the 264th District in Belton,TX.My
Attorneys information is below.
Mr.David A.Lane,Esq.
Killmer,Lane & Newman,LLP.
                                                                P     1
                                                                          L     ED
Attorney At Law
1543 Champa Street,Suite #400                                    NOV 042019
Denver,C0.80202                                             C
(303) 571-1000
(Litigation Lawyer)
Marcia A.Widder,Esq.
Attorney At Law
Georgia Resource Center                                I
303 Elizabeth Street,NE
Atlanta,GA.30307
(404) 222-9202
(Capital Appeals Lawyer)

Shawn Nolan,Esq.
Capital Habeas Unit
Federal Court Division
Suite 545 West,The Curtis Center
601 Walnut Street
Philadelphia ,PA. 19106
(215) 928-0520
(Capital Appeals Lawyer)
Thank you for your time and consideration in this serious request
for legal assistance.
                             Respectfully,
                           Richard L.Tabler

Richard L.Tabler,#999523
Texas Death Row
                                  '4
3872 FM 350 South                          'y
Livingston ,TX. 77351                                        NOV 04   2019

                                                     C1ER, US:D'-
                                                     WESTERN D;STcc OFCOURT
                                                                               TAS
                                                                          (V   CLR<
                                                                Richard Tabler ,#999 523
                                                                P0 lun sky Unit ID R
                                                                3872 FM 350 So'.ith
                                                                Livingston,TX.7735l
Case 6:10-cv-00034-RP Document 226 Filed 11/05/19 Page 2 of 2




                                                                                           Honorable Robert Pitman
                                                                                           United States Courthouse
                                                                                              800 Franklin Avenue
                                                                                                 Waco, TX. 76701
                                                                                             H! Legal Mail   3!!
